               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

KATHY L. MCCLAIN,                             )
                                              )
                     Plaintiff,               )
                                              )
v.                                            ) Case No. CIV-17-390-SPS
                                              )
COMMISSIONER of the Social                    )
Security Administration,                      )
                                              )
                     Defendant.               )


                               OPINION AND ORDER
       The claimant Kathy L. McClain requests judicial review of a denial of benefits by

the Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g).

She appeals the Commissioner’s decision and asserts the Administrative Law Judge

(“ALJ”) erred in determining she was not disabled. For the reasons set forth below, the

Commissioner’s decision should be REVERSED and the case REMANDED to the ALJ

for further proceedings.

                     Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which
exists in the national economy[.]” Id. § 423 (d)(2)(A).                Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 1

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Sec’y of Health & Human Svcs., 933 F.2d 799, 800 (10th

Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality of

evidence must take into account whatever in the record fairly detracts from its weight.”



 1
   Step One requires the claimant to establish that she is not engaged in substantial gainful activity.
Step Two requires the claimant to establish that she has a medically severe impairment (or
combination of impairments) that significantly limits her ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or her impairment is not medically severe,
disability benefits are denied. If she does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, she is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that she lacks the residual functional capacity (“RFC”) to return to her past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given her age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of her past
relevant work or if her RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                   Claimant’s Background

       The claimant was fifty-six years old at the time of the most recent administrative

hearing (Tr. 599). She has an eighth-grade education, and has worked as a hospital cleaner,

apartment manager, and janitor (Tr. 600, 614). The claimant alleges she has been unable

to work since November 15, 2011, due to restless leg syndrome, diverticulitis, and

depression (Tr. 164).

                                      Procedural History

       On January 19, 2012, the claimant applied for disability insurance benefits under

Title II of the Social Security Act, 42 U.S.C. §§ 401-434, and for supplemental security

income benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 120-

32). Her applications were denied. ALJ James Bentley conducted an administrative

hearing and determined that the claimant was not disabled in a written opinion dated

January 2, 2014 (Tr. 13-24). The Appeals Council denied review, but this Court reversed

in Case No. CIV-15-308-SPS and remanded with instructions to properly consider the

opinion of treating physician Dr. Nielson. 2 On remand, ALJ James Bentley held a second

administrative hearing and determined the claimant was not disabled through January 2,




 2
    While the claimant’s original application was pending appeal to the District Court, she filed a
new application alleging disability beginning January 3, 2014, the day after ALJ Bentley’s
unfavorable decision. A different ALJ found the claimant disabled as of January 3, 2014, based
on the subsequent application. Thus, the relevant period applicable to this appeal is November 15,
2011, through January 2, 2014 (Tr. 573).

                                               -3-
2014, in a written opinion dated June 23, 2017 (Tr. 573-87). The claimant did not file

written exceptions with the Appeals Council, so the ALJ’s June 2017 opinion is the final

decision of the Commissioner for purposes of this appeal. See 20 C.F.R. §§ 404.981,

416.1481.

                       Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

the claimant had the residual functional capacity (“RFC”) to perform a limited range of

light work as defined in 20 C.F.R. §§ 404.1567(b), 416.967(b), i. e., she could

lift/carry/push/pull twenty pounds occasionally and ten pounds frequently; sit/stand/walk

six hours in an eight-hour workday with a sit-stand option; frequently, but not constantly,

reach, handle, and finger with her right upper extremity; and occasionally climb ramps and

stairs, stoop, kneel, crouch, and crawl; but could never climb ladders, ropes, or scaffolds

(Tr. 577-78). The ALJ further found that the claimant could understand, remember, and

apply simple and detailed instructions; concentrate and persist for extended periods in order

to complete simple and detailed work tasks with routine supervision; and maintain

superficial relationships with coworkers, supervisors, and the general public (Tr. 578). The

ALJ concluded that although the claimant could not return to her past relevant work, she

was nevertheless not disabled because there was work she could perform in the national

economy, e. g., cashier II, small products assembler, and conveyor line bakery worker

(Tr. 585-86).




                                             -4-
                                          Review

       The claimant contends that the ALJ failed to properly evaluate her subjective

statements. More specifically, she contends that the ALJ improperly relied on her failure

to seek medical and psychological treatment to discount her subjective statements. The

Court agrees that the ALJ erred in evaluating the claimant’s subjective symptoms, and the

decision of the Commissioner must therefore be reversed and the case remanded to the ALJ

for further proceedings.

       The ALJ found that the claimant’s mild degenerative changes of the cervical spine

and right shoulder, disorders of the lumbar spine, restless leg syndrome, right upper

extremity fracture with surgical repair, hypertension, diverticulosis, major depressive

disorder, and alcohol abuse were severe impairments (Tr. 576). The relevant medical

evidence related to the claimant’s physical impairments reveals that prior to March 2013,

her treatment largely consisted of emergent care for acute problems including chest pain,

knee pain, flank and abdominal pain, and a rib fracture (Tr. 357-58, 339-40, 342-44, 960-

89). Dr. Ronald Schatzman performed a physical consultative examination of the claimant

on May 16, 2012, the results of which were normal (Tr. 427-33).

       On March 13, 2013, the claimant dislocated her right elbow, and fractured her right

wrist when she fell from a ladder (Tr. 524). The claimant underwent surgery the following

day, which included an open reduction and internal fixation of the radial head and distal

radius, and a closed reduction of her elbow (Tr. 518-19). At a follow-up appointment on

April 29, 2013, Dr. Nielson found reduced range of motion in her elbow, normal supination

and pronation in her wrist, reduced flexion and extension in her wrist, weakness in her grip

                                            -5-
and pinch, and tenderness over the first dorsal extensor compartment (Tr. 561). He noted

the claimant’s swelling in her elbow was “much improved,” the swelling in her wrist was

“down substantially,” and that her distal radius “looked excellent.” (Tr. 561). Dr. Nielson

opined that the claimant probably had De Quervain’s disease and administered a steroid

injection (Tr. 561). At a follow-up appointment on June 3, 2013, Dr. Nielson noted the

claimant still had weakness in her grip and pinch (Tr. 829). He noted that the claimant’s

recovery would take between six and twelve months, but believed that she would almost

certainly be left with some degree of functional deficit in her elbow range of motion or

weakness of grip (Tr. 829).

       On October 21, 2013, the claimant presented to the Atoka County Medical Center

Emergency Department and reported head pain and neck pain after an assault (Tr. 924-33).

A CT scan of the claimant’s brain revealed a possible contusion, an x-ray of her right elbow

was normal with stable postsurgical changes, and an x-ray of her neck revealed

degenerative disc space narrowing at C5-6 with anterior osteophytosis (Tr. 929-31). The

claimant returned three days later and reported back pain (Tr. 911). A CT scan of the

claimant’s lumbar spine revealed mild compression of L5 superior endplate with decreased

vertebral body height which appears nonacute, minimal grade 1 anterolisthesis at L4-5 with

disc bulge and facet arthropathy and mild stenosis of the central canal and neural foramina

bilaterally, and minimal spondylosis at L1-2 (Tr. 918).

       As to the claimant’s mental impairments, Dr. Kathleen Ward conducted a

consultative mental status examination on April 17, 2012 (Tr. 407-10). Dr. Ward observed

that the claimant appeared nervous, became tearful during the interview and examination

                                            -6-
tasks, and appeared to give good effort (Tr. 408). She noted the claimant’s thought

processes were logical; her speech was spontaneous with typical tone, rate, and volume;

she had no bizarre thought content or evidence of delusional thought; and was oriented to

time, date, and place (Tr. 408-09). Dr. Ward estimated the claimant’s intellectual abilities

to be above seventy, and indicated the claimant had minor deficits in social judgment and

problem solving (Tr. 409). She assessed the claimant with major depressive disorder and

indicated that she needed talk therapy to process trauma issues (Tr. 409).

       On April 23, 2012, the claimant was admitted to the Oklahoma County Crisis

Intervention Center with worsening anxiety, depression, and suicidal ideation (Tr. 412-25).

She was stabilized on medication and discharged on April 25, 2012, with a referral to Carl

Albert Community Mental Health Center (“CACMHC”) for outpatient care (Tr. 415, 423).

The claimant established care at CACMHC on May 9, 2012, and reported continued

anxiety, but that her depression was improved with medication (Tr. 1092). She followed

up with CACMHC sporadically, and was discharged on January 11, 2013, for failing to

return (Tr. 1084-1091). She returned to CACMHC in February 2013 and April 2013, but

did not appear for her scheduled appointments in July 2013 or early September 2013

(Tr. 1070-76). On September 13, 2013, the claimant reported that she was doing “ok,” her

mood was “in between,” and that she had no hallucinations, paranoia, or suicidal/homicidal

ideations (Tr. 1068). Dr. William Mings noted the claimant was stable (Tr. 1068-69).

Thereafter, the claimant did not appear for scheduled appointments in December 2013,

March 2014, or April 2014, and she was discharged on August 6, 2014, for failing to return

(Tr. 1060-67).

                                            -7-
       At the most recent administrative hearing, the claimant testified that she was unable

to work due to her back, arm, elbow, legs, medication side effects, depression, and anxiety

(Tr. 601). She indicated that she did not have much treatment for her back because she did

not have any insurance (Tr. 601). As to her right arm, the claimant testified that despite

her surgery, she could not lift, pinch, or straighten it completely, and that has trouble with

various fine manipulations due to achiness (Tr. 601-02, 605). Regarding her mental

impairments, the claimant indicated that she experienced visual hallucinations in the past,

but no longer had them (Tr. 604). She stated that she does not want to leave her apartment

because people make her mad and she gets nervous (Tr. 604). She further stated that she

is unable to concentrate or cope when she takes her restless leg syndrome medication, and

therefore does not always take it as prescribed (Tr. 609). As to specific limitations, the

claimant testified that she could lift five or six pounds with her right arm and a gallon of

milk with her left arm, could sit between ten and thirty minutes, and could stand for ten or

fifteen minutes (Tr. 605-06).

       In his written opinion, the ALJ summarized the claimant’s testimony, as well as the

medical evidence. In discussing the claimant’s subjective complaints, the ALJ concluded

that her allegations of disabling physical and mental symptoms were inconsistent with the

following: (i) Dr. Schatzman’s 2012 consultative examination, (ii) Dr. Ward’s 2012

consultative examination, (iii) her lack of medical care between March 2012 and March

2013, (iv) her pursuit of treatment primarily through the emergency room, (v) her failure

to follow up with a primary care physician upon discharge from emergency room visits as

instructed, (vi) her failure to pursue treatment for the mild degenerative changes in her

                                             -8-
cervical spine and right shoulder revealed on x-ray in March 2013, (vii) her failure to report

low back pain during the relevant period apart from the October 2013 emergency room

visit, (viii) her failure to appear at scheduled mental health appointments, and (ix) her

activities of daily living (Tr. 578-85).

       The Commissioner uses a two-step process to evaluate a claimant’s subjective

statements of pain or other symptoms:

       First, we must consider whether there is an underlying medically
       determinable physical or mental impairment(s) that could reasonably be
       expected to produce an individual's symptoms, such as pain. Second . . . we
       evaluate the intensity and persistence of those symptoms to determine the
       extent to which the symptoms limit an individual's ability to perform work-
       related activities . . .

Soc. Sec. Rul. 16-3p, 2017 WL 5180304, at *3 (October 25, 2017). 3 Tenth Circuit

precedent is in accord with the Commissioner’s regulations but characterizes the evaluation

as a three-part test. See e. g., Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166-67 (10th Cir.

2012), citing Luna v. Bowen, 834 F.2d 161, 163-64 (10th Cir. 1987). 4 As part of the

symptom analysis, the ALJ should consider the factors set forth in 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3), including: (i) daily activities; (ii) the location, duration,


 3
    SSR 16-3p is applicable for decisions on or after March 28, 2016, and superseded SSR 96-7p,
1996 WL 374186 (July 2, 1996). See SSR 16-3p, 2017 WL 5180304, at *1. SSR 16-3p eliminated
the use of the term “credibility” to clarify that subjective symptom evaluation is not an examination
of [a claimant’s] character.” Id. at *2.
 4
    Analyses under SSR 16-3p and Luna are substantially similar and require the ALJ to consider
the degree to which a claimant’s subjective symptoms are consistent with the evidence. See, e. g.,
Paulek v. Colvin, 662 Fed. Appx. 588, 593-4 (10th Cir. 2016) (finding SSR 16-3p “comports” with
Luna) and Brownrigg v. Berryhill, 688 Fed. Appx. 542, 545-46 (10th Cir. 2017) (finding the factors
to consider in evaluating intensity, persistence, and limiting effects of a claimant’s symptoms in
16-3p are similar to those set forth in Luna). This Court agrees that Tenth Circuit credibility
analysis decisions remain precedential in symptom analyses pursuant to SSR 16-3p.

                                                -9-
frequency, and intensity of pain or other symptoms; (iii) precipitating and aggravating

factors; (iv) the type, dosage, effectiveness, and side effects of any medication the

individual takes or has taken; (v) treatment for pain relief aside from medication; (vi) any

other measures the claimant uses or has used to relieve pain or other symptoms; and

(vii) any other factors concerning functional limitations. See Soc. Sec. Rul. 16-3p, 2017

WL 5180304, at *7-8. An ALJ’s symptom evaluation is entitled to deference unless the

Court finds that the ALJ misread the medical evidence as a whole. See Casias, 933 F.2d

at 801. An ALJ’s findings regarding a claimant’s symptoms “should be closely and

affirmatively linked to substantial evidence and not just a conclusion in the guise of

findings.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) [quotation omitted]. The

ALJ is not required to perform a “formalistic factor-by-factor recitation of the evidence[,]”

Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000), but simply “recit[ing] the factors”

is insufficient. See Soc. Sec. Rul. 16–3p, 2017 WL 5180304 at *10.

       The claimant asserts that the ALJ relied on her failure to seek treatment to dismiss

her subjective statements without considering whether she had an acceptable reason for her

limited treatment, and the Court agrees. Pursuant to SSR 16-3p, a claimant’s symptoms

may be inconsistent with the overall evidence of record “if the frequency or extent of

treatment sought by [a claimant] is not comparable with the degree of the [claimant’s]

subjective complaints, or if the [claimant] fails to follow prescribed treatment that might

improve symptoms.” Id. at *9. However, an ALJ will not find symptom inconsistency on

this basis without considering possible reasons why the claimant may not have sought

treatment. See Id. at *9-10. The ruling gives specific examples of valid explanations,

                                            -10-
including, inter alia, the inability to afford treatment without access to free or low-cost

medical services. Id.; see also Alarid v. Colvin, 590 Fed. Appx. 789, 793 (10th Cir. 2014),

citing Threet v. Barnhart, 353 F.3d 1185, 1190-91 n.1 (10th Cir. 2003) (“[i]nability to pay

may provide a justification for a claimant’s failure to seek treatment.”).           The ALJ

mentioned that the claimant’s limited treatment may have been “unavoidable considering

[her] area of residence, her lack of health insurance, or any number of other factors.”

(Tr. 583). However, in light of the claimant’s testimony that she did not seek further

treatment because she did not have insurance, the ALJ erred in failing to discuss the

claimant’s apparent inability to afford additional treatment for her impairments. See

Thomas v. Barnhart, 147 Fed. Appx. 755, 760 (10th Cir. 2005) (faulting the ALJ for failing

to comment on evidence that the claimant could not afford medications); Dejulio v.

Berryhill, 2019 WL 1177983, at *4 (N.D. Okla. March 13, 2019) (finding error where the

ALJ mentioned the claimant’s inability to afford medication or treatment, but did not

discuss it in the context of whether such inability provided a justification for failure to seek

treatment).

       The Court notes the Commissioner’s argument that any error the ALJ made by not

considering the reasons for the claimant’s limited treatment is harmless since the ALJ

provided a number of additional reasons to discount her subjective symptoms. The ALJ’s

subjective symptom analysis is set forth above. However, the other specific reasons the

ALJ gave are not entirely supported by the record. For example, the ALJ referenced Dr.

Schatzman’s 2012 consultative physical examination, but such examination provides little

support for the ALJ’s symptom evaluation since it predated the claimant’s shoulder injury

                                             -11-
and subsequent surgery. Similarly, the ALJ referenced Dr. Ward’s 2012 consultative

psychological examination, but her examination predated all of the claimant’s mental

health treatment. Lastly, the ALJ found that the claimant “had a good relationship with her

children, and was capable of taking care of her pets, doing household chores, and shopping

with her sister” (Tr. 585), while ignoring that she also stated she needed reminders to feed

her pets, experiences swelling the day after cleaning the floor, spends only thirty minutes

cleaning the bathroom, spends one hour shopping with her sister, and is ashamed because

her house is dirty (Tr. 42, 210-12, 608).      Further examination of such “perceived”

inconsistencies indicates that although the ALJ cited all the available evidence, he

interpreted it in a manner favorable to his foregone conclusions and ignored evidence that

did not support his conclusions. See Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996)

(“[I]n addition to discussing the evidence supporting his decision, the ALJ also must

discuss the uncontroverted evidence he chooses not to rely upon, as well as significantly

probative evidence he rejects.”), citing Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393,

1394-1395 (9th Cir. 1984).

       Accordingly, the Commissioner’s decision must be reversed and the case remanded

to the ALJ for further analysis of the claimant’s subjective symptoms. On remand, the ALJ

should properly evaluate the evidence, then re-assess the claimant’s symptoms. If the

ALJ’s subsequent subjective symptom evaluation results in any changes to the claimant’s

RFC, the ALJ should re-determine what work the claimant can perform, if any, and

ultimately whether she is disabled.



                                            -12-
                                      Conclusion

      In summary, the Court FINDS that correct legal standards were not applied by the

ALJ, and the Commissioner’s decision is therefore not supported by substantial evidence.

The decision of the Commissioner decision is accordingly hereby REVERSED and the

case REMANDED for further proceedings consistent herewith.

      DATED this 25th day of March, 2019.



                                 ______________________________________
                                 STEVEN P. SHREDER
                                 UNITED STATES MAGISTRATE JUDGE




                                          -13-
